 Case 8:21-cv-00875-SCB-JSS Document 1 Filed 04/13/21 Page 1 of 18 PageID 1




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


 TARA DIABY,
 an individual,
                                                CASE NO.:
              Plaintiff,
 vs.
 BOSTON MARKET CORPORATION,
 A Foreign Profit Corporation,
              Defendant.
                                            /


             COMPLAINT AND DEMAND FOR JURY TRIAL

       TARA DIABY (“Plaintiff”), by and through undersigned counsel, brings

       this action against Defendant, BOSTON MARKET CORPORATION

       (“Boston Market”), and in support of her claims states as follows:

                            NATURE OF ACTION

1.     This action is brought pursuant to violations of (1) Title VII of the Civil

       Rights Act of 1964 (Title VII), as amended in 1991, 42 U.S.C. §2000e et

       seq., (2) the Family and Medical Leave Act (FMLA), 29 U.S.C. §2601 et

       seq., (3) the Americans with Disabilities Act (ADA), 42 U.S.C § 12112 et.

       seq., (4) Florida's Private Sector Whistleblower Statute, F.S. §448.102(3)

       and (5) Invasion of Privacy by Intrusion Upon Seclusion.




                                        1
 Case 8:21-cv-00875-SCB-JSS Document 1 Filed 04/13/21 Page 2 of 18 PageID 2




                        JURISDICTION AND VENUE

2.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331.

3.   The Court has supplemental jurisdiction over Plaintiff’s state-law claims

     pursuant to the provisions of 28 U.S.C. § 1367 et seq.

4.   Venue is proper in the Middle District of Florida, Tampa Division,

     pursuant to 28 U.S.C. §1391(b) because a substantial part of the events

     giving rise to these claims occurred in Pinellas County, Florida.

                                 PARTIES

5.   At all times relevant, Plaintiff is an individual and resident of Pinellas

     County, Florida.

6.   At all times relevant, Defendant Boston Market is a Foreign Profit

     Corporation doing business in Pinellas County, Florida.

7.   At all times relevant, Plaintiff was an “employee” as defined by the ADA,

     42 U.S.C. §12111(4); Title VII, 42 U.S.C. § 2000e; and the Florida Private

     Sector Whistleblower Statute, F.S. §448.101(2).

8.   At all times relevant, Defendant Boston Market was and is an

     “employer” as defined by the ADA, 42 U.S.C. § 12111(5); Title VII, 42

     U.S.C. § 2000e; the FMLA, 29 U.S.C. §2611(4), and the Florida Private

     Sector Whistleblower Statute § 448.101(3).



                                      2
 Case 8:21-cv-00875-SCB-JSS Document 1 Filed 04/13/21 Page 3 of 18 PageID 3




9.    At all times relevant, Plaintiff was an employee of Defendant Boston

      Market and worked at least 1250 hours in the 12 months preceding her

      need for leave under the FMLA.

10.   Thus, Plaintiff is an “eligible employee” within the meaning of the

      FMLA, 29 U.S.C. § 2611(2).

                  ADMINISTRATIVE PREREQUISITES

11.   Plaintiff timely filed a charge of discrimination with the Florida

      Commission on Human Relations and Equal Employment Opportunity

      Commission. A copy of the charge is attached as Exhibit "A".

12.   A notification of Right to Sue was received from the Equal Employment

      Opportunity Commission on or about January 21, 2021 and a copy is

      attached as Exhibit "B". This Complaint has been filed within ninety (90)

      days of receipt thereof.

13.   More than 180 days have passed since the filing of the EEOC charge.

14.   All conditions precedent to bringing this action have been satisfied

      and/or waived.

                         FACTUAL ALLEGATIONS

15.   On or around September 14, 2019, Plaintiff began her employment

      with Boston Market as a Cashier.

16.   On or around November 2019, Plaintiff received a new male

      manager, Matthew Claxton.
                                       3
 Case 8:21-cv-00875-SCB-JSS Document 1 Filed 04/13/21 Page 4 of 18 PageID 4




Sexual Harassment, Sex Discrimination, and Invasion of Privacy

17.   Approximately two (2) to three (3) times a week, Manager Claxton

      bombarded Plaintiff with sexually charged conversations and jokes.

      For example, Manager Claxton bragged to Plaintiff about having sex

      with married female coworkers.

18.   Later, Manager Claxton’s behavior progressed beyond sexual jokes

      and comments.

19.   While Manager Claxton and Plaintiff were on shift together, Plaintiff

      went on a restroom break and locked the door behind her. Shortly

      thereafter, Manager Claxton walked straight toward the single

      person restroom. Manager Claxton unlocked the door and

      intentionally entered the locked single person restroom that Plaintiff

      occupied.

20.   Plaintiff, while pulling up her pants and frightened, screamed, “What

      are you doing?” When Manager Claxton was confronted with this

      question, he offered the excuse that he was “looking for her”.

21.   Plaintiff reported Manager Claxton’s behavior to the General

      Manager of the store, Ms. Voght, and Plaintiff asked that she not be

      staffed with Manager Claxton. Plaintiff’s request was denied.



                                       4
 Case 8:21-cv-00875-SCB-JSS Document 1 Filed 04/13/21 Page 5 of 18 PageID 5




22.   When Manager Claxton learned of Plaintiff’s complaint, he began to

      closely scrutinize her work and forced her to do the work of other

      employees.

23.   On or around September 2020, Manager Claxton’s retaliation came

      to a head when Plaintiff was forced to close the restaurant with

      Manager Claxton.

24.   Around 10:45 P.M., Plaintiff was preparing to close the restaurant.

      She made a comment about the number of dirty dishes. Manager

      Claxton yelled, “You fucking bitch, nobody is leaving until the work

      is done.” Plaintiff, terrified, fled the store. Manager Claxton, while

      trailing behind her, yelled, “Get the fuck out of my store.”

25.   Plaintiff returned the next day and once again reported Manager

      Claxton’s behavior to the General Manager. Instead of disciplining

      Manager Claxton, the General Manager wrote up Plaintiff.



      Family Medical Leave Act and Americans with Disability Act

26.   On or around October 1, 2020, Plaintiff fell ill on the day she was not

      scheduled to work. Her next scheduled work day was on October 3, 2020.

27.   On or around October 1, 2020, Plaintiff contacted managers, Mr. Jensen

      and Ms. Voght, about her illness and stated she was heading to the



                                       5
 Case 8:21-cv-00875-SCB-JSS Document 1 Filed 04/13/21 Page 6 of 18 PageID 6




      emergency room. The manager, Mr. Jensen, pleaded with Plaintiff to

      show up to work.

28.   When Plaintiff did not show up for work during her hospital stay, Mr.

      Jensen contacted Plaintiff and told Plaintiff to take fourteen (14) days

      off from work and provide a doctor’s note.

29.   While in the hospital, Plaintiff had emergency gallbladder surgery.

      Plaintiff remained in the hospital until about or around October 18,

      2020.

30.   During Plaintiff’s stay in the hospital, she remained in contact with

      Boston Market.

31.   On or around October 18, 2020, after Plaintiff was released from the

      hospital, she learned that Boston Market terminated her employment

      for “no call no show”.

                COUNT I- TITLE VII Sexual Harassment

32.   Plaintiff realleges and readopts, the allegations of Paragraphs one (1)

      through eight (8) and Paragraphs eleven (11) through twenty-five (25),

      as though fully set forth herein.

33.   Plaintiff is a member of a protected class.

34.   The aforementioned actions by Matthew Claxton constitute unwelcome

      sexual harassment.


                                          6
 Case 8:21-cv-00875-SCB-JSS Document 1 Filed 04/13/21 Page 7 of 18 PageID 7




35.   The harassment by Manager Claxton was sufficiently severe and/or

      pervasive to alter the terms and conditions of Plaintiff's employment.

36.   Boston Market knew of or should have known of the harassment of

      Plaintiff.

37.   Boston Market’s actions constitute discrimination on the basis of sex, in

      violation of Title VII of the Civil Rights Act.

38.   Boston Market’s actions were intentional and encouraged in an

      environment where degradation based on sex was common and

      tolerated.

39.   As a result of Boston Market’s unlawful sexual harassment, Plaintiff has

      suffered and continues to suffer damages.

            WHEREFORE, Plaintiff demands judgment against Boston

      Market to include: an award of backpay and benefits, front pay,

      prejudgment     interest,   compensatory     damages,   non-pecuniary

      damages, punitive damages, costs and reasonable attorney’s fees,

      and any other such relief as this honorable Court deems just and

      equitable.




                                        7
 Case 8:21-cv-00875-SCB-JSS Document 1 Filed 04/13/21 Page 8 of 18 PageID 8




                     COUNT II- TITLE VII Retaliation

40.   Plaintiff realleges and readopts, the allegations of Paragraphs one (1)

      through eight (8) and Paragraphs eleven (11) through twenty-five (25),

      as though fully set forth herein.

41.   Plaintiff engaged in protected activity by opposing an employment

      practice made unlawful by the Title VII of the Civil Rights Act of 1964

      as amended such as when Manager Claxton would brag about his sexual

      exploits, make sexual jokes, and when he forcibly entered the locked

      single stall restroom while Plaintiff was using the restroom.

42.   Plaintiff engaged in protected activity when she reported Manager

      Claxton’s sexual harassment to the General Manager Ms. Voght.

43.   In retaliation for engaging in protected activity, Plaintiff suffered an

      adverse employment action when Manager Claxton forced her to do

      harder dirtier jobs, subjected her to increased scrutiny as compared to

      other employees, and engaged in an increase of abusive behavior.

44.   The actions by Boston Market constitutes retaliation in violation of Title

      VII of the Civil Rights Act.

45.   As a result of Boston Market’s unlawful retaliation, Plaintiff has suffered

      and continues to suffer damages.

            WHEREFORE, Plaintiff demands judgment against Boston

      Market to include: an award of backpay and benefits, front pay,
                                          8
 Case 8:21-cv-00875-SCB-JSS Document 1 Filed 04/13/21 Page 9 of 18 PageID 9




      prejudgment interest, compensatory damages, non-pecuniary damages,

      punitive damages, costs and reasonable attorney’s fees, and any other

      such relief as this honorable Court deems just and equitable.

                      COUNT III – FMLA Interference

46.   Plaintiff realleges and readopts the allegations of Paragraphs one (1)

      through eleven (11), Paragraphs fourteen (14) through fifteen (15), and

      Paragraphs twenty-six (26) through thirty-two (31), as though fully set

      forth herein.

47.   Plaintiff worked at least 1,250 hours during the previous 12 months of

      employment with Boston Market and was entitled to protection under

      the FMLA.

48.   Boston Market employed 50 or more employees within a 75-mile radius

      within 12 months before it terminated Plaintiff and Boston Market was

      required to comply with the FMLA.

49.   Plaintiff complied with all of the notice and due diligence requirements

      of the FMLA.

50.   Plaintiff qualified for FMLA leave since she began suffering from a

      serious health condition, the FMLA defining a serious health condition

      as an illness, injury, impairment, or physical or mental condition that

      involves treatment by a health care provider.



                                      9
Case 8:21-cv-00875-SCB-JSS Document 1 Filed 04/13/21 Page 10 of 18 PageID 10




51.   Boston Market never gave Plaintiff general or specific notice of her right

      under the FMLA to take FMLA-qualifying leave on account of her

      gallbladder surgery.

52.   Boston Market did not make further inquiry as to whether Plaintiff’s

      absence truly qualified for FMLA leave.

53.   Boston Market failed to cooperate with Plaintiff in her attempt to

      exercise her FMLA rights, and otherwise interfered with Plaintiff's

      attempt to exercise her FMLA rights when it terminated Plaintiff.

54.   Boston Market’s actions toward Plaintiff well might have dissuaded a

      reasonable worker from taking FMLA leave.

55.   Boston Market's actions were willful, knowing and voluntary, and

      otherwise done with malice and/or reckless indifference to Plaintiff's

      rights.

            WHEREFORE, Plaintiff demands judgment against Boston

      Market to include: an award of backpay and benefits, front pay,

      prejudgment interest, compensatory damages, non-pecuniary damages,

      liquidated damages, costs and reasonable attorney’s fees and any other

      such relief as this honorable Court deems just and equitable.




                                      10
Case 8:21-cv-00875-SCB-JSS Document 1 Filed 04/13/21 Page 11 of 18 PageID 11




                       COUNT IV – FMLA Retaliation

56.   Plaintiff realleges and readopts the allegations of Paragraphs one (1)

      through eleven (11), Paragraphs fourteen (14) through fifteen (15), and

      Paragraphs twenty-six (26) through thirty-two (31), as though fully set

      forth herein.

57.   Plaintiff worked at least 1,250 hours during the previous 12 months of

      employment with Boston Market and was entitled to protection under

      the FMLA.

58.   Boston Market employed 50 or more employees within a 75-mile radius

      within 12 months before it terminated Plaintiff and Boston Market was

      required to comply with the FMLA.

59.   Plaintiff complied with all of the notice and due diligence requirements

      of the FMLA.

60.   Plaintiff qualified for FMLA leave since she began suffering from a

      serious health condition, the FMLA defining a serious health condition

      as an illness, injury, impairment, or physical or mental condition that

      involves treatment by a health care provider.

61.   Plaintiff engaged in activity protected by the FMLA when she reported

      to her managers, Mr. Jensen and Ms. Voght, that she was going to the

      emergency room and that she was having surgery to remove her


                                      11
Case 8:21-cv-00875-SCB-JSS Document 1 Filed 04/13/21 Page 12 of 18 PageID 12




      gallbladder and requested and took leave due to her serious health

      condition.

62.   Boston Market knew, or should have known, that Plaintiff was

      exercising her rights under the FMLA and was aware of Plaintiff's need

      for FMLA-protected absence.

63.   Boston Market retaliated against Plaintiff by terminating her

      employment because Plaintiff engaged in the statutorily protected

      activity of requesting and taking FMLA leave.

64.   Boston Market’s retaliation well might have dissuaded a reasonable

      worker from taking FMLA leave.

65.   Boston Market's actions were willful, knowing and voluntary, and

      otherwise done with malice and/or reckless indifference to Plaintiff's

      rights.

      WHEREFORE, Plaintiff demands judgment against Boston Market to

include: an award of backpay and benefits, front pay, prejudgment interest,

compensatory damages, non-pecuniary damages, liquidated damages, costs

and reasonable attorney’s fees and any other such relief as this honorable

Court deems just and equitable.

      COUNT V- ADA Violation (Reasonable Accommodation)

66.   Plaintiff realleges and readopts the allegations of Paragraphs one (1)

      through eleven (11), Paragraphs fourteen (14) through fifteen (15), and
                                     12
Case 8:21-cv-00875-SCB-JSS Document 1 Filed 04/13/21 Page 13 of 18 PageID 13




      Paragraphs twenty-six (26) through thirty-two (31), as though fully set

      forth herein.

67.   Plaintiff is a member of a protected class under the ADA.

68.   Plaintiff was subjected to disparate treatment by Boston Market on the

      basis of her disability, and/or perceived disability.

69.   Specifically, Boston Market failed or refused to engage in an interactive

      discussion about accommodations, and subsequently denied Plaintiff a

      reasonable accommodation that would have permitted her to perform all

      of the essential functions of her job with Boston Market.

70.   Boston Market’s actions were willful and done with malice. Plaintiff was

      injured due to Boston Market’s violations of the ADA, for which Plaintiff

      is entitled to legal and injunctive relief.

            WHEREFORE, Plaintiff demands judgment against Boston

      Market to include: an award of backpay and benefits, front pay,

      prejudgment interest, compensatory damages, non-pecuniary damages,

      punitive damages, costs and reasonable attorney’s fees and any other

      such relief as this honorable Court deems just and equitable.

                            COUNT VI- ADA Retaliation

71.   Plaintiff realleges and readopts the allegations of Paragraphs one (1)

      through eleven (11), Paragraphs fourteen (14) through fifteen (15), and



                                        13
Case 8:21-cv-00875-SCB-JSS Document 1 Filed 04/13/21 Page 14 of 18 PageID 14




      Paragraphs twenty-six (26) through thirty-two (31), as though fully set

      forth herein.

72.   Plaintiff is disabled or was perceived by Boston Market as being

      disabled.

73.   Boston      Market   failed   to   provide   Plaintiff   with   a   reasonable

      accommodation for her disability and failed to utilize the interactive

      process to find a reasonable accommodation, and shortly thereafter

      terminated her employment.

74.   Boston Market retaliated against Plaintiff because she disclosed her

      disability and requested a reasonable accommodation of medical leave of

      absence.

75.   Boston Market’s actions were willful and done with malice. Plaintiff was

      injured due to Boston Market’s violations of the ADA.

            WHEREFORE, Plaintiff demands judgment against Boston

      Market to include: an award of backpay and benefits, front pay,

      prejudgment interest, compensatory damages, non-pecuniary damages,

      punitive damages, costs and reasonable attorney’s fees and any other

      such relief as this honorable Court deems just and equitable.




                                          14
Case 8:21-cv-00875-SCB-JSS Document 1 Filed 04/13/21 Page 15 of 18 PageID 15




      COUNT VII – Violation of Florida Private Sector Whistleblower
                         Statute F.S. §448.102(3)

76.     Plaintiff realleges and readopts the allegations of Paragraphs one (1)

        through ten (10) and Paragraphs fourteen (14) through thirty-one (31) of

        the Complaint as though fully set forth herein.

77.     The retaliatory actions described were conducted by Boston Market

        through its agents or employees, in part or in total, because Plaintiff

        objected to or refused to participate in the activities, policies, or practices

        of Boston Market which were violations of laws, rules or regulations.

        Specifically,   Plaintiff   complained           of    and/or    objected   to    sexual

        harassment and retaliation, and Invasion of Privacy by Manager

        Claxton.

78.     The retaliatory actions, such as forcing her to do harder and dirtier jobs,

        increasing the complained of sexual harassment and discrimination, and

        terminating her employment by Boston Market through its agents or

        employees, in part or in total, because Plaintiff provided information to

        an appropriate person. Specifically, Plaintiff provided information to the

        General Manager of Boston Market in connection with the sexual

        harassment and retaliation by Manager Claxton.

79.     As a result of the retaliatory actions of Boston Market, Plaintiff has

        suffered   damages      including:        lost        wages,    benefits,   and    other

                                             15
Case 8:21-cv-00875-SCB-JSS Document 1 Filed 04/13/21 Page 16 of 18 PageID 16




      remuneration, emotional distress and humiliation. These losses are

      permanent or intermittent and will continue into the future.

80.   Boston Market’s illegal retaliation against Plaintiff was willful,

      malicious, and taken with reckless indifference to Plaintiff's rights.

            WHEREFORE, Plaintiff demands judgment against Boston

      Market to include: an award of backpay and benefits, front pay,

      prejudgment interest, compensatory damages, pecuniary and non-

      pecuniary damages, costs and reasonable attorney’s fees and any other

      such relief as this honorable Court deems just and equitable.

      Count VIII Invasion of Privacy by Intrusion Upon Seclusion

81.   Plaintiff realleges and readopts the allegations of Paragraphs one (1)

      through six (6), Paragraph eleven (11) and Paragraphs fourteen (14)

      through twenty-one (21) of the Complaint as though fully set forth

      herein.

82.   Plaintiff had a reasonable expectation of privacy when Plaintiff entered

      the single person bathroom and locked the door.

83.   Manager Claxton was acting within the scope of employment during

      working hours and acting to further Boston Market’s interest when

      Manager Claxton unlocked and opened the single person bathroom that

      Plaintiff occupied.



                                       16
Case 8:21-cv-00875-SCB-JSS Document 1 Filed 04/13/21 Page 17 of 18 PageID 17




84.   By way of employee’s conduct, Boston Market, intentionally invaded

      Plaintiff's privacy by physically intruding upon Plaintiff's seclusion in an

      offensive and objectionable manner.

85.   The intrusion by Boston Market, was highly offensive to a reasonable

      person having ordinary dealings and sensibilities.

86.   As a direct and proximate cause of Boston Market’s actions, Plaintiff was

      injured and suffered mental distress.

            WHEREFORE, Plaintiff demands judgment against Boston

      Market to include: an award of pecuniary and non-pecuniary damages,

      punitive damages, costs and any other such relief as this honorable

      Court deems just and equitable.

                         DEMAND FOR JURY TRIAL

Plaintiff respectfully demands a trial by jury for all issues so triable.

Dated: April 13, 2021.

                                      Respectfully submitted,


                                      /s/ Deron T. Roberson Jr._______
                                      DERON T. ROBERSON, JR.
                                      Florida Bar Number 1011941
                                      AARON C. ROBERSON
                                      Florida Bar Number 1018139
                                      ROBERSON & ROBERSON P.A.
                                      Email:
                                      d.roberson@robersonemploymentlaw.com;
                                      a.roberson@robersonemploymentlaw.com;
                                      Info@robersonemploymentlaw.com
                                        17
Case 8:21-cv-00875-SCB-JSS Document 1 Filed 04/13/21 Page 18 of 18 PageID 18




                                   16057 Tampa Palms Blvd. W. #231
                                   Tampa, Florida 33602
                                   Phone: 813.808.3688
                                   Attorneys for Plaintiff




                                     18
